DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 29 June 2022), Claims 1-5, 7, 9-11, 13-14, 16-18, 20, 22-24, 27, and 40 are pending.

Response to Arguments
Applicant's arguments regarding the rejection of Claim 1, Claim 14, and Claim 27 under 35 U.S.C. §102(a)(2) have been fully considered but they are not persuasive.
Applicant alleges, in general, that the reference signal is not used by the UE to perform “synchronous tracking on the first carrier/first bandwidth part” (Remarks, 29 June 2022, Pgs. 9-10 of 11, Claim Rejections – 35 USC § 102&103).
Examiner respectfully disagrees.
The issue, here, is whether the intended use recitation in the body of the claim (i.e., “for synchronous tracking on the first carrier/first bandwidth part”) imparts a patentable distinction.  Intended use recitations in the body of a claim do not impart a patentable distinction if said intended use recitation merely states an intention (See MPEP §2111.04).  In this instance, Wu discloses a reference signal on a different carrier, which meets Applicant’s limitation, regardless of whether the reference signal is for “synchronous tracking”.  Examiner reminds Applicant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Furthermore, Applicant is reminded that In response to applicant's argument that “[a]lthough the claims are interpreted in light of the specification, limitations from the specification are not read into the claims” (See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).  Examiner notes that Applicant’s specification provides no definition for “synchronous tracking”.  
Examiner maintains the current ground of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-10, 13-14, 16-17, 22, 27, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 20210075488 A1; hereinafter referred to as “Wu”).
Regarding Claim 1, Wu discloses a method for configuring a transmission bandwidth, applied to a network-side device and comprising: 
determining a first carrier/first Bandwidth Part, BWP (¶79 & Fig. 7 (702) & ¶81 & Fig. 8 (802), Wu discloses determining at least one component carrier for transmission of a channel state information reference signal (CSI-RS)); 
sending a Physical Downlink Control Channel, PDCCH, to a User Equipment, UE, through a second carrier/second BWP (¶79 & Fig. 7 (702) & ¶82 & Fig. 9 & See also ¶81, Wu discloses sending, by a base station (BS) to a user equipment (UE), a downlink control information (DCI) indicating a request to the UE to provide a cross-carrier A-CSI-RS report over a Physical Downlink Control Channel (PDCCH).  ¶82, Wu further discloses that the request for an aperiodic channel state information (CSI) report may be located within downlink control signaling or downlink control information (DCI)), the PDCCH carrying indication information for activating the first carrier/first BWP and indication information for sending a reference signal over the first carrier/first BWP, to allow the UE to activate the first carrier/first BWP and receive the reference signal (¶72 & Fig. 7(704) & ¶82-83 & Fig. 9 & ¶81 & Fig. 8 (802), Wu discloses that the DCI received on the first CC includes information indicating at least one second CC upon which to receive a CSI-RS and further includes a slot offset x where the slot offset x indicates the offset from the downlink control signaling to the sending of a reference signal on the second CC); 
wherein the reference signal is used by the UE to perform a channel measurement and synchronous tracking on the first carrier/first BWP (¶73, Wu discloses a CSI-RS is used by the UE to perform a channel state information measurement and the location of the CSI-RS, as indicated by the offset, allows the UE to synchronize the measurement on at least a second component carrier).
Regarding Claim 2, Wu discloses the method of claim 1.
Wu further discloses the indication information for activating the first carrier/first BWP at least comprises an identification, ID, of the first carrier/first BWP (¶82 & Fig. 9, Wu discloses that the DCI comprises information indicating at least a second CC upon which to active reception to receive a CSI-RS).
Regarding Claim 3, Wu discloses the method of claim 1.
Wu further discloses sending a PDCCH to a UE through a second carrier/second BWP, comprises: 
sending one PDCCH to the UE through the second carrier/second BWP (¶72 & Fig. 7(704) & ¶82 & Fig. 9, Wu discloses sending, by a base station to a user equipment (UE),  the DCI indicating a request to the UE to provide a cross-carrier A-CSI-RS report), wherein said one PDCCH is a first PDCCH, to allow the UE to activate the first carrier/first BWP and receive the reference signal (¶82-83 & Fig. 9, Wu discloses that the DCI received on the first CC includes information indicating the second CC in order to activate the CC to receive a CSI-RS and further includes a slot offset x where the slot offset x indicates the offset from the DCI to the sending of a reference signal on a second component carrier).
Regarding Claim 4, Wu discloses the method of claim 3.
Wu further discloses the first PDCCH further carries a parameter N1 for indicating a timing of sending the reference signal (¶82-83 & Fig. 9, Wu discloses that DCI received on the first CC comprises a slot offset x where the slot offset x indicates the offset from the DCI to the sending of a reference signal on the second CC.  Examiner correlates DCI to "the first PDCCH".  Examiner correlates x slots to "a parameter N1"); 
the method further comprises: 
sending the reference signal to the UE through the first carrier/first BWP after N1 slots from sending the first PDCCH to the UE through the second carrier/second BWP (¶79 & Fig. 7 (702) & ¶82-83 & Fig. 9, Wu discloses sending, by the BS to the UE, a Channel State Information reference signal (CSI-RS) on the second CC after x slots from the transmission of downlink control signaling on the first CC.  Examiner correlates a second component carrier to "the first carrier/first BWP".  Examiner correlates CSI-RS to "the reference signal").
Regarding Claim 9, Wu discloses the method of claim 1.
Wu further discloses the sending a PDCCH to a UE through a second carrier/second BWP, comprises: 
sending a third PDCCH to the UE through the second carrier/second BWP, to allow the UE to activate the first carrier/BWP (¶79 & Fig. 7 (702) & ¶81 & Fig. 8 (802) & ¶82 & Fig. 9, Wu discloses sending, by a base station to a user equipment (UE), the DCI comprises information indicating a request to the UE to provide a cross-carrier A-CSI-RS report.  Here, an activation of a cross-carrier carrier would be required to measure the A-CSI-RS from the base station.  Examiner correlates the portion of the PDCCH indicating to the second CC and request measure the CSI-RS to the “third PDCCH”); 
sending a fourth PDCCH to the UE through the second carrier/second BWP, to allow the UE to receive the reference signal (¶79 & Fig. 7 (702) & ¶82 & Fig. 9 & ¶81 & Fig. 8 (802), Wu discloses sending, by a base station to a user equipment (UE), the DCI comprising information indicating the slot offset, x, where the slot offset indicates the number of slots, after transmission of the DCI, to receive and measure the CSI-RS on the second CC.  Examiner correlates the portion of the PDCCH indicating the number of slots to the A-CSI-RS relative to the PDCCH/DCI to “the fourth PDCCH”).
Regarding Claim 10, Wu discloses the method of claim 9.
Wu further discloses the fourth PDCCH further carries a parameter N4 for indicating a timing of sending the reference signal (¶82 & Fig. 9 & ¶81 & Fig. 8 (802), Wu discloses the DCI indicates the slot offset which is the number of slots from the reception of the DCI on the first CC to the timing of transmission of the CSI-RS); and the method further comprises: 
sending the reference signal to the UE through the first carrier/first BWP after N4 slots from sending the fourth PDCCH to the UE through the second carrier/second BWP (¶79 & Fig. 7 (704) & ¶81 & Fig. 8 (806), Wu discloses sending, by BS to the UE, the CSI-RS on the second CC after x slots, from transmission of the DCI on the first CC).
Regarding Claim 13, Wu discloses the method of claim 1.
Wu further discloses the first carrier/first BWP and the second carrier/second BWP belong to a same base station/network node (¶31, Wu discloses that the first CC and the second CC may be associated to a first base station); or the first carrier/first BWP and the second carrier/second BWP belong to different base stations/network nodes.
Regarding Claim 14, Wu discloses a method for configuring a transmission bandwidth, applied to a UE and comprising: 
receiving a Physical Downlink Control Channel, PDCCH sent by a second carrier/second Bandwidth Part, BWP (¶81 & Fig. 8 (802) & ¶82 & Fig. 9, Wu discloses receiving, by a user equipment from a base station, a downlink control information (DCI) indicating a request to the UE to provide a cross-carrier A-CSI-RS report), wherein the PDCCH carries indication information for activating a first carrier/first BWP and sending a reference signal on the first carrier/BWP (¶82-83 & Fig. 9, Wu discloses that the DCI received on the first CC includes information indicating the second CC for preparing the UE to monitor and receive a CSI-RS and further includes a slot offset x where the slot offset x indicates the offset from the downlink control signalling to the sending of a reference signal on a second component carrier); 
activating the first carrier/BWP and receiving the reference signal according to the PDCCH (¶81 & Fig. 8 (804-806), Wu discloses preparing, by the UE, to monitor and receive CSI-RS on at least a second CC based upon the previously received DCI.  Examiner correlates the act of preparing to monitor and receive on a carrier as activation).
Regarding Claim 16, Wu discloses the method of claim 14, wherein receiving a PDCCH sent by a second carrier/second BWP, comprises: 
receiving one PDCCH sent by a second carrier/second BWP (¶81 & Fig. 8 (802) & ¶82 & Fig. 9, Wu discloses receiving, by the UE from the BS, the DCI on a first CC), wherein said one PDCCH is a first PDCCH that carries indication information for activating the first carrier/first BWP and sending the reference signal on the first carrier/BWP (¶82-83 & Fig. 9 & ¶81 & Fig. 8 (802), Wu discloses that DCI received on the first CC includes information indicating a second CC and a slot offset, x, in order to prepare to monitor on the second CC and receive a CSI-RS on the second CC).
Regarding Claim 17, Wu discloses the method of claim 16.
Wu further discloses the first PDCCH further carries a parameter N1 for indicating a timing of sending the reference signal (¶82-83 & Fig. 9, Wu teaches that the DCI comprises a slot offset x where the slot offset x indicates the offset from the downlink control signalling to the sending of a reference signal on a second component carrier.  Examiner correlates DCI to "the first PDCCH".  Examiner correlates x slots to "a parameter N1"); the receiving the reference signal according to the PDCCH, comprises: receiving the reference signal after N1 slots from receiving the first PDCCH (¶81 & Fig. 8 (806) & ¶82-83 & Fig. 9, Wu teaches receiving, by the UE from the BS, the CSI-RS over the second CC after x slots from the receiving, by the UE from the BS, the DCI over the first CC.  Examiner correlates a second component carrier to "the first carrier/first BWP".  Examiner correlates CSI-RS to "the reference signal").
Regarding Claim 22, Wu discloses the method of claim 14. 
Wu further discloses receiving a PDCCH sent by a second carrier/second BWP, comprises: 
receiving a third PDCCH and a fourth PDCCH sent by the second carrier/second BWP (¶82 & Fig. 9 & ¶81 & Fig. 8 (802), Wu discloses sending, by a base station to a user equipment (UE), the DCI on the second CC.  Examiner correlates the DCI, or downlink control signaling, to the combination of the “third PDCCH” and “the fourth PDCCH”); wherein the third PDCCH carries indication information for activating the first carrier/first BWP (¶82 & Fig. 9 & ¶81 & Fig. 8 (802), Wu discloses sending, by a base station to a user equipment (UE), the DCI comprises information indicating a request to the UE to provide a cross-carrier A-CSI-RS report.  Here, an activation of a cross-carrier carrier would be required to measure the A-CSI-RS from the base station.  Examiner correlates the portion of the PDCCH indicating to the second CC and request measure the CSI-RS to the “third PDCCH”), and the fourth PDCCH carries indication information for sending a reference signal on the first carrier/first BWP (¶82 & Fig. 9 & ¶81 & Fig. 8 (802), Wu discloses sending, by a base station to a user equipment (UE), the DCI comprising information, x, indicating the number of slots, after transmission of the DCI, to receive and measure the CSI-RS on the second CC.  Examiner correlates the portion of the PDCCH indicating the number of slots to the A-CSI-RS relative to the PDCCH/DCI to “the fourth PDCCH”); 
activating the first carrier/BWP and receiving the reference signal according to the PDCCH, comprises: 
activating the first carrier/first BWP according to the third PDCCH, and receiving the reference signal according to the fourth PDCCH (¶81 & Fig. 8 (804->806) & ¶82 & Fig. 9, Wu discloses activating, by the UE, the second CC by preparing to monitor and receive CSI-RS on the second CC in order to provide a cross-carrier A-CSI-RS report.  Here, the UE is activating reception on the second CC based upon the number of slots, x, from the received DCI to the transmission timing of the CSI-RS).
Regarding Claim 27, Wu discloses device for configuring a transmission bandwidth (¶98 & Fig. 17, Wu discloses a base station), comprising: 
a processor, a memory and a communication interface (¶98 & Fig. 17, Wu discloses the BS comprising a processor 1704, computer-readable memory 1712, and transceiver 1708); 
wherein the memory stores instructions executable by the processor; the processor is configured, when executing the instructions (¶99, Wu discloses that the computer-readable memory 1712 is configured to store instructions for execution by the processor), for 
determining a first carrier/Bandwidth Part, BWP (¶79 & Fig. 7 (702) & ¶81 & Fig. 8 (802), Wu discloses determining at least one component carrier for transmission of a channel state information reference signal (CSI-RS)); 
the communication interface is configured, under control of the processor, for sending a Physical Downlink Control Channel, PDCCH to a User Equipment, UE, through a second carrier/second BWP (¶79 & Fig. 7 (704) & ¶82 & Fig. 9 & See also ¶81, Wu discloses sending, by a base station (BS) to a user equipment (UE), a downlink control information (DCI) indicating a request to the UE to provide a cross-carrier A-CSI-RS report over a Physical Downlink Control Channel (PDCCH).  ¶82, Wu further discloses that the request for an aperiodic channel state information (CSI) report may be located within downlink control signaling or downlink control information (DCI)), the PDCCH carrying indication information for activating the first carrier/first BWP and sending a reference signal over the first carrier/first BWP, to allow the UE to activate the first carrier/first BWP and receive the reference signal (¶82-83 & Fig. 9 & ¶81 & Fig. 8 (802), Wu discloses that the DCI received on the first CC includes information indicating at least one second CC upon which to receive a CSI-RS and further includes a slot offset x where the slot offset x indicates the offset from the downlink control signaling to the sending of a reference signal on the second CC); wherein the reference signal is used by the UE to perform a channel measurement and synchronous tracking on the first carrier/first BWP (¶73, Wu discloses a CSI-RS is used by the UE to perform a channel state information measurement and the location of the CSI-RS, as indicated by the offset, allows the UE to synchronize the measurement on at least a second component carrier).
Regarding Claim 40, Wu discloses a device for configuring a transmission bandwidth (¶98 & Fig. 17, Wu discloses a user equipment (UE)), comprising: 
a processor, a memory and a communication interface (¶98 & Fig. 17, Wu discloses the UE comprising a processor 1704, computer-readable memory 1712, and transceiver 1708); wherein the memory stores instructions executable by the processor (¶99, Wu discloses that the computer-readable memory 1712 is configured to store instructions for execution by the processor); 
the processor is configured, when executing the instructions, for implementing the method of claim 14 (See Rejection of Claim 14); and 
the communication interface is configured, under control of the processor, for receiving and sending data (¶98 & Fig. 17 & Fig. 8, Wu discloses that the transceiver 1708 of the UE receives CSI-RS and transmits CSI feedback).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Xiong et al. (US 20200022175 A1; hereinafter referred to as “Xiong”).
Regarding Claim 5, Wu discloses the method of claim 3.
However, Wu does not explicitly disclose the first PDCCH further carries indication information for scheduling a Physical Downlink Shared Channel, PDSCH, or Physical Uplink Shared Channel, PUSCH, on the first carrier/first BWP, wherein the first PDCCH further carries a parameter N2 for indicating a timing of scheduling the PDSCH or PUSCH; the method further comprises: starting to send the PDSCH or receive the PUSCH after N2 slots from sending the first PDCCH to the UE through the second carrier/second BWP.
Xiong, a prior art reference in the same field of endeavor as Wu, teaches the first PDCCH further carries indication information for scheduling a Physical Downlink Shared Channel, PDSCH, or Physical Uplink Shared Channel, PUSCH, on the first carrier/first BWP (¶94 & Fig. 5, Xiong teaches receiving, by the UE from the BS on a Physical Downlink Control Channel (PDCCH) over a first CC, control information comprises information to schedule a physical downlink shared channel (PDSCH) on a second CC.  Examiner correlates control information, received on the PDCCH of the first CC as “the first PDCCH”), wherein the first PDCCH further carries a parameter N2 for indicating a timing of scheduling the PDSCH or PUSCH (¶94 & Fig. 5, Xiong teaches that the control information indicates a number of slots from the control information of the first CC to the PDSCH on the second CC); the method further comprises: 
starting to send the PDSCH or receive the PUSCH after N2 slots from sending the first PDCCH to the UE through the second carrier/second BWP (¶94 & Fig. 5, Xiong teaches transmitting, by the BS to the UE, the PDSCH on the second CC after a number of slots from the control information on the first CC).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu by requiring that the first PDCCH further carries indication information for scheduling a Physical Downlink Shared Channel, PDSCH, or Physical Uplink Shared Channel, PUSCH, on the first carrier/first BWP, wherein the first PDCCH further carries a parameter N2 for indicating a timing of scheduling the PDSCH or PUSCH; the method further comprises: starting to send the PDSCH or receive the PUSCH after N2 slots from sending the first PDCCH to the UE through the second carrier/second BWP as taught by Xiong because cross-carrier scheduling between component carriers, having different numerologies, is improved (Xiong, ¶32-34).
Regarding Claim 7, Wu discloses the method of claim 3.
However, Wu does not explicitly disclose the method further comprises: sending a second PDCCH to the UE through the second carrier/second BWP, wherein the second PDCCH carries indication information for scheduling a PDSCH or PUSCH on the first carrier/first BWP, wherein the second PDCCH further carries a parameter N3 for indicating a timing of scheduling the PDSCH or PUSCH; the method further comprises: starting to send the PDSCH or receive the PUSCH after N3 slots from sending the second PDCCH to the UE through the second carrier/second BWP.
Xiong, a prior art reference within the same field of endeavor as Wu, teaches sending a second PDCCH to the UE through the second carrier/second BWP (¶94 & Fig. 5, Xiong teaches sending, by the BS to the UE on a Physical Downlink Control Channel (PDCCH) over a first CC, control information comprises information to schedule a physical downlink shared channel (PDSCH) on a second CC.  Examiner correlates control information, received on the PDCCH of the first CC as “the first PDCCH”), wherein the second PDCCH carries indication information for scheduling a PDSCH or PUSCH on the first carrier/first BWP (¶94 & Fig. 5, Xiong teaches that the control information indicates a number of slots from the control information of the first CC to the PDSCH on the second CC), wherein the second PDCCH further carries a parameter N3 for indicating a timing of scheduling the PDSCH or PUSCH; the method further comprises: starting to send the PDSCH or receive the PUSCH after N3 slots from sending the second PDCCH to the UE through the second carrier/second BWP (¶94 & Fig. 5, Xiong teaches transmitting, by the BS to the UE, the PDSCH on the second CC after a number of slots from the control information on the first CC).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu by sending a second PDCCH to the UE through the second carrier/second BWP, wherein the second PDCCH carries indication information for scheduling a PDSCH or PUSCH on the first carrier/first BWP, wherein the second PDCCH further carries a parameter N3 for indicating a timing of scheduling the PDSCH or PUSCH; the method further comprises: starting to send the PDSCH or receive the PUSCH after N3 slots from sending the second PDCCH to the UE through the second carrier/second BWP as taught by Xiong because cross-carrier scheduling between component carriers, having different numerologies, is improved (Xiong, ¶32-34).
Regarding Claim 18, Wu discloses the method of claim 16.
However, Wu does not explicitly disclose the first PDCCH further carries indication information for scheduling a PDSCH or PUSCH on the first carrier/first BWP; wherein the first PDCCH further carries a parameter N2 for indicating a timing of scheduling the PDSCH or PUSCH; and the method further comprises: starting to receive the PDSCH or send the PUSCH after N2 slots from receiving the first PDCCH.
Xiong, a prior art reference in the same field of endeavor as Wu, teaches the first PDCCH further carries indication information for scheduling a PDSCH or PUSCH on the first carrier/first BWP (¶94 & Fig. 5, Xiong teaches that the control information indicates a transmission time of the PDSCH on the second CC); wherein the first PDCCH further carries a parameter N2 for indicating a timing of scheduling the PDSCH or PUSCH (¶94 & Fig. 5, Xiong teaches that the control information indicates a number of slots from the control information of the first CC to the PDSCH on the second CC); and the method further comprises: starting to receive the PDSCH or send the PUSCH after N2 slots from receiving the first PDCCH (¶94 & Fig. 5, Xiong teaches transmitting, by the BS to the UE, the PDSCH on the second CC after a number of slots from the control information on the first CC).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu by requiring that the first PDCCH further carries indication information for scheduling a PDSCH or PUSCH on the first carrier/first BWP; wherein the first PDCCH further carries a parameter N2 for indicating a timing of scheduling the PDSCH or PUSCH; and the method further comprises: starting to receive the PDSCH or send the PUSCH after N2 slots from receiving the first PDCCH as taught by Xiong because cross-carrier scheduling between component carriers, having different numerologies, is improved (Xiong, ¶32-34).
Regarding Claim 20, Wu discloses the method of claim 16.
However, Wu does not explicitly disclose the method further comprises: receiving a second PDCCH sent by the second carrier/second BWP, wherein the second PDCCH carries indication information for scheduling a PDSCH or PUSCH on the first carrier/first BWP; wherein the second PDCCH further carries a parameter N3 for indicating a timing of scheduling the PDSCH or PUSCH; the method further comprises: starting to receive the PDSCH or send the PUSCH after N3 slots from receiving the second PDCCH.
Xiong, a prior art reference in the same field of endeavor as Wu, teaches the method further comprises: 
receiving a second PDCCH sent by the second carrier/second BWP (¶94 & Fig. 5, Xiong teaches receiving, by the UE from the BS on a Physical Downlink Control Channel (PDCCH) over a first CC), wherein the second PDCCH carries indication information for scheduling a PDSCH or PUSCH on the first carrier/first BWP (¶94 & Fig. 5, Xiong teaches that the control information comprises information to schedule a physical downlink shared channel (PDSCH) on a second CC.  Examiner correlates control information, received on the PDCCH of the first CC as “the second PDCCH”); wherein the second PDCCH further carries a parameter N3 for indicating a timing of scheduling the PDSCH or PUSCH ¶94 & Fig. 5, Xiong teaches that the control information indicates a number of slots from the control information of the first CC to the PDSCH on the second CC); the method further comprises: starting to receive the PDSCH or send the PUSCH after N3 slots from receiving the second PDCCH (¶94 & Fig. 5, Xiong teaches transmitting, by the BS to the UE, the PDSCH on the second CC after a number of slots from the control information on the first CC).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu by receiving a second PDCCH sent by the second carrier/second BWP, wherein the second PDCCH carries indication information for scheduling a PDSCH or PUSCH on the first carrier/first BWP; wherein the second PDCCH further carries a parameter N3 for indicating a timing of scheduling the PDSCH or PUSCH; the method further comprises: starting to receive the PDSCH or send the PUSCH after N3 slots from receiving the second PDCCH as taught by Xiong because cross-carrier scheduling between component carriers, having different numerologies, is improved (Xiong, ¶32-34).

Allowable Subject Matter
Claims 11-12 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474